Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach a dual clutch transmission having the combination of features defined by claim 1; specifically a manual dual clutch power transmission unit, said power transmission unit having: a synchro-shuttle transmission unit comprising a forward drive gear adapted to be mounted onto a wet clutch shaft at a predetermined position; a reverse drive gear adapted to be mounted onto a main drive shaft through a reverse drive gear driven bush at a predetermined position and rotatably connected to said forward drive gear through a cluster of reverse idler gears; and a forward and reverse synchronizer unit adapted to be mounted onto said main drive shaft between said a reverse drive gear and said forward drive gear; a multi-speed transmission unit comprising an odd shaft; an even shaft; an output shaft; a plurality of odd drive gears comprising a first drive gear adapted to be mounted onto said odd shaft through a first drive gear driven bush at a predetermined position, a third drive gear adapted to be mounted onto said odd shaft through a third drive gear driven bush, a fifth drive gear adapted to be mounted onto said odd shaft through a fifth drive gear driven bush at a predetermined position and a seventh drive gear adapted to be mounted onto said odd shaft through a seventh drive gear driven bush at a predetermined position; a plurality of even drive gears comprising a second drive gear adapted to be mounted onto said even shaft through a second drive gear driven bush at a predetermined position, a fourth drive gear adapted to be mounted onto said even shaft through a fourth drive gear .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658